DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed December 1, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication US 20030147534 granted to Ablay et al and further in view of US patent publication US 20180255562 granted to Cho et al.
Regarding claim 1, Ablay discloses a vehicle-to-X communication network device for a vehicle comprising: a sending device for sending out vehicle-to-X messages, a receiving device for receiving vehicle-to-X messages (see paragraph [0028] (. . . data packets that are received by the wireless gateway from infrastructure and transmits to infrastructure . . .), and a processing apparatus for processing vehicle-to-X messages to be sent and received, wherein the communication device is configured to send out information for identifying a manufacturer of the vehicle by the sending device and utilizing information for identifying the manufacturer of the further vehicle which is contained by the vehicle-to-X message of the further vehicle (see paragraph [0026] (. . . server . . . stores manufacturer information and exchanges the information with vehicles built by the manufacturer. . .). Ablay further teaches determining if an entity is a trusted one (see paragraph [0006]), however, Ablay fails to specifically disclose a processing apparatus determining a level of trust for a vehicle-to-X message. In an analogous art, Cho discloses a method and system where a processing apparatus determines the security level of V2X (vehicle-to-X) messages (see paragraph [0134]). Cho’s processing apparatus further teaches the use of a transmission/reception module for transmitting and receiving V2X messages (see paragraph [0135] and Figure 8.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho’s system for applying a level of trust to a V2X message with 
Regarding claim 2, Ablay as modified above (see claim 1) further discloses a 
device configured to send out a vehicle-to-X message for identifying a manufacturer of the vehicle, which forms a standalone message type and contains information for identifying the manufacturer of the vehicle.” see Ablay; paragraph [0026].
Regarding claim 3, Ablay as modified above (see claim 2) further discloses the vehicle-to-X message for identifying the manufacturer of the vehicle contains identification information for identifying the vehicle in the vehicle-to-X network.” see Ablay; paragraph [0026].
Regarding claim 4, Ablay as modified above (see claim 2) further discloses wherein the information for identifying the manufacturer of the vehicle is made up of a user data part contained by the vehicle-to-X message and/or a header data portion and/or a digital signature.” see Ablay; paragraphs [0026]; [0044]; [0046] and Figure 4. 
Regarding claim 5, Ablay as modified above (see claim 2) further discloses the
device configured to encrypt the vehicle-to-X message by a manufacturer-related key prior to the vehicle-to-X message being sent out.” see Ablay; paragraph [0073].
Regarding claim 6, Ablay as modified above (see claim 2) further discloses 
wherein the vehicle-to-X message furthermore contains: information regarding the technical equipment of the vehicle sending the message, information regarding an age 
information regarding a manufacturer of hardware modules and/or software modules used in the vehicle sending the message, and/or information regarding a certification level of the vehicle sending the message.” see Ablay; paragraphs [0020] and [0056].
Regarding claim 7, Ablay as modified above (see claim  1) further discloses the device configured to process information for identifying a manufacturer of the further vehicle received from the further vehicle.” see Ablay; paragraphs [0026] and [0068].
Regarding claim 8, Ablay as modified above (see claim 1) further discloses the device configured to process at least one vehicle-to-X message received from the further vehicle, utilizing information for identifying a manufacturer of the further vehicle contained by said vehicle-to-X message.” see Ablay; paragraph [0026].
Regarding claim 9, Ablay as modified above (see claim 7) further discloses the device configured to utilize the information for identifying the manufacturer of the further vehicle for assigning a vehicle-to-X message already received and/or to be received to the manufacturer.” see Ablay; paragraphs [0026] and [0067]-[0068].
Regarding claim 10, Ablay as modified above (see claim 9) further discloses the device according to Claim 9, configured to carry out the assignment, on the basis of the identification information for identifying the further vehicle already received and/or to be received, in the vehicle-to-X network.” see Ablay; paragraphs [0026] and [0067]-[0068].
Regarding claim 11, Ablay as modified above (see claim 7) further discloses the device according to claim 7, configured to determine a level of trust of a vehicle-to-X message received and/or to be received from the further vehicle based on 
Regarding claim 12, Ablay as modified above (see claim1) further discloses the device according to Claim 11, configured to influence execution of a vehicle function depending on the determined level of trust (see Cho; paragraph [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho’s system for applying a level of trust to a V2X message with Ablay’s system for secure delivery of messages in a vehicle network. One of ordinary skill in the art would have been motivated to combine the two in order to prevent attacks and ensure the consistent safety and performance of the vehicle (see Cho; paragraph [0061]).
Regarding claim 14, Ablay as modified above (see claim 3) further discloses wherein the information for identifying the manufacturer of the vehicle is made up of a user data part contained by the vehicle-to-X message and/or a header data portion and/or a digital signature.” see Ablay; paragraphs [0026]; [0044]; [0046] and Figure 4.
Regarding claim 15, Ablay as modified above (see claim1) further discloses the device configured to utilize the information for identifying the manufacturer of the further 

Claim 13 is a method claim that is substantially equivalent to device claim 1, Therefore claim 13 is rejected by a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437